 Case 1:18-cr-00134-KAM Document 71 Filed 09/12/19 Page 1 of 3 PageID #: 331
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
DCP:SSS/DG/GMM                                       271 Cadman Plaza East
F.#2016R02185                                        Brooklyn, New York 11201


                                                     September 12, 2019

By Hand and ECF
Honorable Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                   Re:        United States v. Donville Inniss
                              Criminal Docket No. 18-134 (S-2)(KAM)

Dear Judge Matsumoto:

               The government respectfully submits this letter in further support of its September
3, 2019 supplemental motion in limine to admit evidence of two 7,000 Barbadian dollar
purported donations that the Insurance Corporation of Barbados Ltd. (“ICBL”) made to the
defendant, (Dkt. No. 56 (the “Supplemental Motion”)), and in reply to the defendant’s response
filed on September 6, 2019. For the reasons set forth in the Supplemental Motion and below, the
government’s motion should be granted.

I.     Background

               On June 5, 2019, the government moved to admit evidence concerning the
defendant’s request for a 4,000 Barbadian dollar purported donation from ICBL in December
2015. (See Dkt. No. 39 at 3-7). The defendant did not oppose the government’s motion. (See
Dkt. No. 43 at 2-3). On September 3, 2019, the government moved to admit evidence
concerning two additional 7,000 Barbadian dollar purported donations from ICBL in January and
February 2015. (Supplemental Motion at 1-2). On September 6, 2019, the defendant opposed
the government’s motion. (Dkt. No. 64). In his opposition, the defendant argues that evidence
of the purported donations should not be admitted as direct evidence because the payments were
made prior to the charged conspiracy period. (Id. at 1). In addition, the defendant argues that the
evidence should not be admitted under Rule 404(b) in the government’s case-in-chief because it
“is more properly reserved for rebuttal evidence.” (Id. at 2).

II.    Argument

              Evidence concerning the two 7,000 Barbadian dollar purported donations is
admissible because evidence “relating to the time period before the charged conspiracy [is]
admissible [when] it ‘arose out of the same transaction or series of transactions as the charged
 Case 1:18-cr-00134-KAM Document 71 Filed 09/12/19 Page 2 of 3 PageID #: 332



offense, . . . is inextricably intertwined with the evidence regarding the charged offense, or . . . is
necessary to complete the story of the crime on trial.’” United States v. Reed, 576 F. App’x 60,
61 (2d Cir. 2014) (quoting United States v. Carboni, 204 F.3d 39, 44 (2d Cir. 2000)). Here, the
two purported donations arose out of the same series of transactions as the charged offense – i.e.,
a series of payments that ICBL made to the defendant at around the time that co-defendant Ingrid
Innes was seeking assistance from the defendant in connection with government affairs in
Barbados. The two purported donations were made to a Barbadian corporation (the
“Corporation”) that the defendant controlled and that also received the 4,000 Barbadian dollar
purported donation in December 2015. As described in the Supplemental Motion, the defendant
emailed co-defendant Alex Tasker requesting a donation from ICBL in December 2014,
communicated with Tasker about the purported donation, and subsequently received the two
7,000 Barbadian dollar checks dated January 14 and February 11, 2015. The check dated
February 11, 2015 was signed by co-defendant Innes. (GX 22). On March 9, 2015, Innes sent
an email to Tasker asking for the defendant’s email address, which Tasker then provided to
Innes. (GX 24). Innes responded, “Can you call him for me and verify with him?” (GX 25).
That same day, Innes sent an email to the defendant, with the subject “FW: Private and
Confidential,” attaching a letter that ICBL sent to the Barbadian Minister of Finance on February
11, 2015 (the date of the second 7,000 Barbadian dollar check) and asking the defendant to let
Innes “know when we can discuss.” (GX 27). The attached letter was labeled “strictly
confidential,” signed by Innes, and addressed to the Minister of Finance of Barbados. 1 (Id.). In
the letter, Innes requested that the Government of Barbados make payment on approximately 5.6
million Barbadian dollars in outstanding insurance premiums that the Government of Barbados
owed to ICBL in February 2015. (Id.). Thus, the two purported donations were made at around
the same time that co-defendant Innes was seeking assistance from the defendant in connection
with government affairs.

                Evidence regarding these payments and contemporaneous communications
between the defendant and his co-conspirators helps to explain the nature of the relationship
between the defendant and his co-conspirators, shows how the defendant had solicited and
obtained payments from ICBL and communicated with Tasker regarding those payments, and
provides context for the bribe payments that followed. See, e.g., United States v. Edwards, 723
F. App’x 48, 50 (2d Cir. 2018) (evidence of uncharged conduct admissible to, among other
things, explain defendant’s relationship with co-conspirators and complete the story of trial);
United States v. Morillo-Vidal, 547 F. App’x 29, 31 (2d Cir. 2013) (evidence of uncharged
conduct admissible to show background and explain defendant’s relationship with co-
conspirator). 2 Moreover, evidence of the purported donations is intertwined with the evidence of
the charged conspiracy and completes the story of that conspiracy.



       1
        The defendant was the Minister of Industry, International Business, Commerce, and
Small Business Development of Barbados. The Minister of Finance of Barbados was a different
person.
       2
         The defendant contends that evidence regarding the two donations should be excluded
because it may permit the jury to convict based solely upon conduct that predates the charged
conspiracy. The defendant is incorrect because, as set forth above, evidence that predates a

                                                  2
 Case 1:18-cr-00134-KAM Document 71 Filed 09/12/19 Page 3 of 3 PageID #: 333



                In the alternative, evidence of the two purported donations should be permitted
under Rule 404(b) to show knowledge, intent, lack of mistake or accident and good faith. The
defendant does not appear to dispute that the evidence is admissible under Rule 404(b) but rather
argues that the Court should preclude it under Rule 403 because it is more properly reserved for
rebuttal evidence, depending on the issues raised at trial by the defense. (Dkt. No. 64 at 2). The
defendant is incorrect because “[w]here intent to commit the crime charged is clearly at issue,
evidence of prior similar acts may be introduced to prove that intent,” and “[t]he government
may introduce such evidence during its case-in-chief, rather than waiting until the conclusion of
the defendant’s case, as long as it is apparent that intent will be in dispute.” United States v.
Caputo, 808 F.2d 963, 968 (2d Cir. 1987). Moreover, as discussed in the government’s prior
motions, the probative value of the evidence regarding the defendant’s solicitation and
acceptance of purported donations from ICBL substantially outweighs any potential for unfair
prejudice. And, because the evidence does “not involve conduct any more sensational or
disturbing” than the offenses charged, United States v. Pitre, 960 F.2d 1120, 1120 (2d Cir. 1992)
(citation and internal quotation marks omitted), there is no risk of unfair prejudice.

               For the reasons set forth above, evidence concerning the two 7,000 Barbadian
dollar purported donations should be admitted.


                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                             By:      /s/
                                                     David Gopstein
                                                     Sylvia Shweder
                                                     Assistant U.S. Attorneys
                                                     (718) 254-6153/6092

                                                     ROBERT A. ZINK
                                                     Chief, Fraud Section
                                                     Criminal Division
                                                     U.S. Department of Justice

                                             By:      /s/
                                                     Gerald M. Moody, Jr.
                                                     Trial Attorney
                                                     U.S. Department of Justice
                                                     (202) 616-4988


cc:    Anthony Ricco, Esq. and Steven Legon, Esq. (by ECF)

charged conspiracy period is admissible where, as here, there are proper bases for its admission.
Moreover, this issue could be addressed, if necessary, through appropriate jury instructions.


                                                3
